141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellant,v.Melvin Leroy BEDELL, Appellee.
No. 97-3585.
United States Court of Appeals, Eighth Circuit.
Submitted March 10, 1998.Filed March 18, 1998,

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The government appeals a downward departure ordered by the District Court1 at the sentencing of Melvin Leroy Bedell following his guilty plea to one count of embezzlement.  Because the government failed to make a timely objection to either the absence of advance notice of the court's intention to depart downward on the ground the court in fact used at sentencing or the departure itself, and thus failed to give the court an opportunity to correct its errors, our review is for plain error only.


2
We agree with the government that the District Court erred and that the error was plain.  We do not agree, however, that the case presents plain error of the sort that requires reversal.  Applying the plain-error standard of review of United States v. Olano, 507 U.S. 725, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993), we sustain the sentence imposed by the District Court.


3
AFFIRMED.  See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, United States District Judge for the Western District of Missouri